STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of July 13, 2022.
Allowable Subject Matter
Claims  1-2, 5-16, 22, 27, 29, and 40-46 are allowed. 
The restriction requirement among species, as set forth in the Office action mailed on May 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 13, 2021 is withdrawn.  Claims 7-8 and 11-14 , directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 31-33 and 35, directed to a non-elected invention  remain withdrawn from consideration (see Non-final Rejection dated April 14, 2022, Election/Restrictions) because they do not  require all the limitations of an allowable claim
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a LIDAR system integrated with a vehicle and comprising a scanner configured to direct a plurality of transmitted pulse of light to a plurality of locations within a field of regard,  a receiver configured to detect a plurality of received pulses of light from the field of regard, wherein the lidar system is configured to identify an anomalous pulse amongst the plurality of received pulses based on at least one or more characteristics, classify the anomalous pulse as a jamming pulse when the anomalous pulse exceeds a jamming threshold, and determine a location of a source of the jamming pulse by determining a first direction to a first jamming pulse when the vehicle is at a first location and a second direction to a second jamming pulse when the vehicle is at a second location, in conjunction with other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645